Citation Nr: 1144341	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-43 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right foot disability, to include as due to left knee laxity and left knee osteoarthritis status post medial meniscectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from December 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in January 2009.  A statement of the case was issued in October 2009, and a substantive appeal was received in November 2009.  The Veteran appeared at a September 2011 hearing before the Board at the RO.  A transcript is of record.    


FINDING OF FACT

Right foot Lisfranc injury is secondary to the Veteran's service-connected left knee osteoarthritis status post medial meniscectomy.


CONCLUSION OF LAW

Right foot Lisfranc injury is proximately due to the Veteran's service-connected left knee osteoarthritis status post medial meniscectomy.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to service connection for right foot disability, to include as due to left knee laxity and left knee osteoarthritis status post medial meniscectomy.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes, however, that even though the Veteran is not seeking service connection on a direct basis, all theories of entitlement--direct and secondary--must be considered.  See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress expects the VA "to fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits").       

Service connection on a direct basis is not warranted.  Here, service treatment reports are silent for any complaints of, treatments for, or diagnosis of any right foot disability.  A December 1967 separation examination shows that clinical evaluation of the Veteran's lower extremity was normal.

Post service treatment records show that he was first seen for his right foot in December 2007 by Michael Fletcher, M.D.  While not determinative by itself, it is significant that there is no evidence of right foot disability for approximately 40 years after service.  This lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran's main contention is that his right foot disability is secondary to left knee laxity and left knee osteoarthritis status post medial meniscectomy.  At the September 2011 hearing before the Board at the RO, the Veteran provided credible testimony of how he had injured his right foot.  He testified that on a ladder hanging Christmas tree lights above the archway of his front door when his left knee buckled causing him to fall down the ladder.  He later fell again in the shower that same day.  
 
A December 2007 private treatment record from Dr. Fletcher shows that when the Veteran was first seen for a right foot injury, he reported hitting it against a shower wall when his knees buckled and he fell.  A February 2008 private treatment record from Gregory Smith, M.D. shows that the Veteran reported injuring his right foot when his knees buckled.  The Veteran's rendition of the injury are consistent in large part to what he reported to medical care providers. 

The Veteran was afforded a VA examination in December 2008.  After interviewing and examining the Veteran, and after reviewing the Veteran's claims file, the VA examiner found that the Veteran had residuals of open medial meniscectomy left knee with secondary degenerative joint disease, Lisfranc injury to the right foot and no evidence of left knee laxity.  The VA examiner added that it would be difficult to provide an opinion on this specific injury.  However, he opined that it is as likely as not that the right foot disability is secondary to the left knee.  The VA examiner stated that the Veteran has a Lisfranc injury secondary to a fall.  He noted that it did not appear to be secondary to left knee laxity from an objective standpoint.  He noted that the Veteran may have perceived a left knee laxity secondary to his arthritis and that this may be more of pain secondary to his left knee osteoarthritis.  The VA examiner stated that the osteoarthritis is most likely the result of his left knee open medical meniscectomy.  To say that the right foot injury is secondary to the left knee because the left knee failed, the VA examiner said, would be mere speculation. 

The wording of the December 2008 report appears somewhat confusing at first glance, but after reviewing the report several times the Board believes that it can reasonably be read as expressing an opinion that it is just as likely as not that the right knee injury was caused by a fall brought about in some way by left knee symptomatology.  Based on the overall record, and based on a finding that the Veteran's testimony was credible and consistent with the other evidence of record, the Board finds that service connection is warranted for Lisfranc injury secondary to left knee osteoarthritis status post medial meniscectomy.  The Board finds that the Veteran provided credible and competent testimony that his left knee had caused him to fall and injure his right foot.  While the VA examiner may have disagreed with the Veteran that it was the laxity that caused the accident, the VA examiner did find that the "buckling" the Veteran had experienced was actually pain stemming from his osteoarthritis.  Regardless of how the left knee symptom is described, such left knee symptom appears to have played a part in the fall which resulted in the right foot injury. 

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board notes that an RO letter in July 2008 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 



ORDER

Entitlement to service connection for right foot Lisfranc injury due to left knee osteoarthritis status post medial meniscectomy is warranted.  The appeal is granted.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


